DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18 are rejected in the Instant Application.



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/22/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Terminal Disclaimer
The terminal disclaimer filed on 02/08/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	

Status of claims
Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 have been amended
Claims 1-18 are pending in the instant application
Claims 1-18 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendments filed 02/07/2022 changed the scope of the claims, based on the amendments a change in reference(s) was required. 
Double patenting rejection regarding claims 1-18 regarding has been withdrawn per the approved terminal disclaimer filed in the instant application.
Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sylla et al. (US20080318658A1) hereinafter Sylla in view of Ruppert et al. (US20090124392A1) hereinafter Ruppert further in view of Zalewski (US20100146502A1) hereinafter Zalewski

Regarding claim 1:    Sylla teaches a system comprising:
one or more processors (¶0018 see an apparatus includes a host platform having a host processor controlled by a host operating system); and
one or more storage devices (¶0018 see host storage), wherein:
the one or more processors and the one or more storage devices are operably connected (¶0018 see The host platform has a host storage and a host power state, wherein the host processor is to execute instructions that include a wagering game), and
the one or more storage devices store computer-executable instructions for controlling the one or more processors to:
obtain a plurality of assets, each asset associated with one or more gaming software applications of a plurality of different gaming software applications (¶0070 see list of assets is retrieved from a nonvolatile data store in a subsystem that is independent of a power state or an operating system state of the host platform..¶0071 see may query the components of the host hardware 212 to determine the types and versions of the hardware therein. Additionally, the host interface 220 may query the hard drive of the host hardware 212 to determine the types of and versions of software installed on the host platform 204 ¶0025 see gaming assets);
determine, for each of the assets, a set of one or more of the gaming software applications with which that asset is associated (¶0071 see the host interface 220 may query the hard drive of the host hardware 212 to determine the types of and versions of software installed on the host platform 204); and
package the one or more assets for each set of assets into a corresponding asset library (¶0072 see the list of assets is transmitted back to the master game server. In some embodiments, the external interface 218 may transmit the list of assets back to the master game server 102… the external interface 218 may encrypt (e.g., public/private key encryption) the list of assets prior to transmitting the data [transmitting a list of assets is interpreted as packaging a group of assets per each request]).
Sylla does not explicitly teach determine a plurality of sets of assets, each set of assets including one or more assets that are all associated with the same set of one or more of the gaming software applications
Ruppert however in the same field of computer networking teaches determine a plurality of sets of assets, each set of assets including one or more assets that are all associated with the same set of one or more of the gaming software applications (¶0123 see Download and configuration management server system 318 may communicate with Software Distribution Point servers (SDDP) to maintain a list of packages that are available for supported EGMs 306. Download and configuration management server system 318 may supply the location of the SDDP when instructing EGM 306 to add a package. Download and configuration management server system 318 may verify that all required hardware and software for a package to be sent to an EGM exists before instructing EGM 306 to retrieve the package)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the list of assets of Sylla and the teachings of Ruppert for determining assets associated with each software to combine the teachings such that Sylla can utilize the database storage as described by Ruppert. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will reduce the manual efforts required to update and manage gaming machines.
Ruppert-Sylla does not explicitly teach wherein at least a first set of assets of the plurality of sets of assets includes at least two assets and is also associated with a first set of gaming software application that includes at least two gaming software applications
Zalewski however in the same field of computer networking teaches wherein at least a first set of assets of the plurality of sets of assets includes at least two assets and is also associated with a first set of gaming software application that includes at least two gaming software applications (¶0026 see the digital content assemblage 402 may optionally be distributed separately from the substitution control instruction logic and substitution asset components, which may be distributed at a different time frame. For example, a video game may be distributed with digital asset components [multiple assets, ie at least two assets] such as music files with a license to play the music files with one platform, such as a first version of a gaming system 400B. As future gaming systems are developed, the future or subsequent gaming system 400A may be designed to emulate the first gaming system so that the video game may also be operated on the new gaming system by emulating the first gaming system with either a hardware or software emulator. However, where the license right of one or more music file, voice file, or other asset, etc. is limited to the first gaming system or not compatible with the new gaming system such as if, for example, the publisher or designer of the original game only has license rights to distribute the assets with the game for the first platform, the substitution features may be subsequently distributed for operation with the original video game as previously discussed to then permit the video game to operate with the new gaming system..¶0027 see may be implemented in the present technology with different platforms in a video game embodiment. In the video game 500A, a music file 504 is triggered to play at a certain time of game play as part of the entertainment experience of the game play. This may, for example, coincide with an avatar graphic 504C approaching or entering a level of play that includes a graphic work 504B. This operation of the video game would typically occur on each apparatus of a common platform. However, when the video game 500B is operated on a different or subsequent platform that lacks the rights or is inconsistent with rights of the first platform, a different substitute music work 506A or music file and/or substitute graphic work 506B is played in place of the original music work and/or original graphic work. That is, at the same or similar points of play of the original works, the substitute works would be operated so the play or entertainment experience for the user can be maintained with the different platform [two assets and is also associated with a first set of gaming software application that includes at least two gaming software applications – platform A and platform B] furthermore see fig 2) 
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the asset packaging of Zalewski and the teachings of Ruppert for determining assets associated with each software to combine the teachings such that Zalewski can utilize packaging multiple assets for different games per platform as described by Zalewski. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will reduce issues with games over different platforms.


	
Regarding claim 2:    The already combined references teach the system of claim 1, wherein the one or more storage devices further store computer-executable instructions for further controlling the one or more processors to:
receive a first indication from a remote device of a selected gaming software application of the plurality of different gaming software applications (Sylla Fig 6 element 602 see ‘receive a request from a master game server for discovery of assets in a gaming machine having a host platform’ [received via the request – request being an ‘indication’ from the gaming device for what is on the machine]);
determine a set of the asset libraries, wherein the asset libraries that are in the set of the asset libraries each include one or more of the assets that are associated with the selected gaming software application (Sylla ¶0071 see the host interface 220 may performs these queries periodically when the host platform 204 has power and the host operating system 208 of the host platform 204 is operational. In some embodiments, after an asset is updated in the host platform 204, the control module 222 may receive an indication of such change and update the nonvolatile data store 228 accordingly. The control module 222 may retrieve this list of assets from the nonvolatile data store 228); and
Sylla-Ruppert-Zalewski does not explicitly teach prioritize transmission to the remote device of one or more of the asset libraries in the set of the asset libraries over transmission to the remote device of the asset libraries that are not in the set of the asset libraries
Ruppert however in the same field of computer networking teaches prioritize transmission to the remote device of one or more of the asset libraries in the set of the asset libraries over transmission to the remote device of the asset libraries that are not in the set of the asset libraries (Ruppert ¶0354 see DCM Engine 1902 offers intelligence that manages multiple client requests to ensure that execution of requests are guaranteed, efficient, and prioritized based on a predetermined priority schedule)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given management and transmission of assets of Sylla and the teachings of Ruppert for prioritizing transmission of assets of a software to combine the teachings such that Sylla can utilize the database storage as described by Ruppert. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will utilize a priority schedule to ensure multiple client requests are properly prioritized.

Regarding claim 3:    The already combined references teach the system of claim 2, wherein the one or more storage devices further store computer-executable instructions for further controlling the one or more processors to:
receive a second indication from the remote device of asset libraries that are stored on the remote device (Sylla ¶0075 see these gaming machines are coupled to the network and to power, the operations of the flow diagram 600 may discover that the gaming machines are on the floor along with the hardware, software, etc. thereon. The master game server 102 may then perform any updates necessary by downloading data over the network. For example, the master game server 102 may download an updated operating system, a new game, etc [discovery of gaming machines with their respective hardware and software is interpreted as a second indication from the remote device]); and
transmit, to the remote device, the asset libraries in the set of the asset libraries that are not indicated by the second indication as being stored on the remote device (Sylla ¶0074 see the master game server 102 may use the results of these operations to download new gaming content to the gaming machines 110. For example, the master game server 110 may determine that a given gaming machine 110 has version 1.1 of game X using these discovery operations. The master game server 110 may determine that an updated version (version 1.2) of game X is stored in the gaming and licensing content store 104. The master game server 110 may then transmit version 1.2 to this gaming machine 110 for installation and activation [updated version determines and sends updates to gaming machines ie from version  1 to upgraded version 1.2, it is understood in the art that only features that require updating in a minor version are updated]).

Regarding claim 4:    The already combined references teach the system of claim 3, wherein the one or more storage devices further store computer-executable instructions for further controlling the one or more processors to:
transmit, to the remote device, the asset libraries in the set of the asset libraries that are not indicated by the second indication as being stored on the remote device and that are associated with one or more of the gaming software applications other than the selected gaming software application (Sylla ¶0075 see the master game server 102 may download an updated operating system, a new game, etc. Similarly, another application may include the loading of software onto gaming machines during manufacturing. Accordingly, the operating system, games, etc. may be downloaded for the host platform 304 using the host-independent subsystem 316).
Regarding claim 5:    The already combined references teach the system of claim 1, wherein the one or more gaming software applications are games and each asset is selected from the group of: graphics, textures, audio, text, font information, video, and haptic feedback definitions (Sylla ¶0023 see the gaming content may include program code, audio content, video content, and/or other data used for conducting all or part of a casino style slots game and/or bonus events).
Regarding claim 6:    The already combined references teach the system of claim 1, wherein the computer-executable instructions for controlling the one or more processors to package the one or more assets for each set of assets into the corresponding asset library include computer-executable instructions for controlling the one or more processors to compress the one or more assets as part of the packaging of the one or more assets (Sylla ¶0072 see the external interface 218 may encrypt (e.g., public/private key encryption) the list of assets prior to transmitting the data [encryption of the assets is interpreted compressing the assets as part of a encrypted ie compressed package]).

Regarding claim 7:    Sylla teaches a non-transitory, computer-readable storage medium storing computer-executable instructions for controlling one or more processors to (¶0019 see a machine-readable medium including instructions which when executed by a machine causes the machine to perform operations):
obtain a plurality of assets, each asset associated with one or more gaming software applications of a plurality of different gaming software applications (¶0070 see list of assets is retrieved from a nonvolatile data store in a subsystem that is independent of a power state or an operating system state of the host platform..¶0071 see may query the components of the host hardware 212 to determine the types and versions of the hardware therein. Additionally, the host interface 220 may query the hard drive of the host hardware 212 to determine the types of and versions of software installed on the host platform 204);
determine, for each of the assets, a set of one or more of the gaming software applications with which that asset is associated(¶0071 see the host interface 220 may query the hard drive of the host hardware 212 to determine the types of and versions of software installed on the host platform 204); and
package the one or more assets for each set of assets into a corresponding asset library (¶0072 see the list of assets is transmitted back to the master game server. In some embodiments, the external interface 218 may transmit the list of assets back to the master game server 102… the external interface 218 may encrypt (e.g., public/private key encryption) the list of assets prior to transmitting the data [transmitting a list of assets is interpreted as packaging a group of assets per each request]).
Sylla does not explicitly teach determine a plurality of sets of assets, each set of assets including one or more assets that are all associated with the same set of one or more of the gaming software applications
Ruppert however in the same field of computer networking teaches determine a plurality of sets of assets, each set of assets including one or more assets that are all associated with the same set of one or more of the gaming software applications (¶0123 see Download and configuration management server system 318 may communicate with Software Distribution Point servers (SDDP) to maintain a list of packages that are available for supported EGMs 306. Download and configuration management server system 318 may supply the location of the SDDP when instructing EGM 306 to add a package. Download and configuration management server system 318 may verify that all required hardware and software for a package to be sent to an EGM exists before instructing EGM 306 to retrieve the package)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the list of assets of Sylla and the teachings of Ruppert for determining assets associated with each software to combine the teachings such that Sylla can utilize the database storage as described by Ruppert. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will reduce the manual efforts required to update and manage gaming machines.
Zalewski however in the same field of computer networking teaches wherein at least a first set of assets of the plurality of sets of assets includes at least two assets and is also associated with a first set of gaming software application that includes at least two gaming software applications (¶0026 see the digital content assemblage 402 may optionally be distributed separately from the substitution control instruction logic and substitution asset components, which may be distributed at a different time frame. For example, a video game may be distributed with digital asset components [multiple assets, ie at least two assets] such as music files with a license to play the music files with one platform, such as a first version of a gaming system 400B. As future gaming systems are developed, the future or subsequent gaming system 400A may be designed to emulate the first gaming system so that the video game may also be operated on the new gaming system by emulating the first gaming system with either a hardware or software emulator. However, where the license right of one or more music file, voice file, or other asset, etc. is limited to the first gaming system or not compatible with the new gaming system such as if, for example, the publisher or designer of the original game only has license rights to distribute the assets with the game for the first platform, the substitution features may be subsequently distributed for operation with the original video game as previously discussed to then permit the video game to operate with the new gaming system..¶0027 see may be implemented in the present technology with different platforms in a video game embodiment. In the video game 500A, a music file 504 is triggered to play at a certain time of game play as part of the entertainment experience of the game play. This may, for example, coincide with an avatar graphic 504C approaching or entering a level of play that includes a graphic work 504B. This operation of the video game would typically occur on each apparatus of a common platform. However, when the video game 500B is operated on a different or subsequent platform that lacks the rights or is inconsistent with rights of the first platform, a different substitute music work 506A or music file and/or substitute graphic work 506B is played in place of the original music work and/or original graphic work. That is, at the same or similar points of play of the original works, the substitute works would be operated so the play or entertainment experience for the user can be maintained with the different platform [two assets and is also associated with a first set of gaming software application that includes at least two gaming software applications – platform A and platform B] furthermore see fig 2) 
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the asset packaging of Zalewski and the teachings of Ruppert for determining assets associated with each software to combine the teachings such that Zalewski can utilize packaging multiple assets for different games per platform as described by Zalewski. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will reduce issues with games over different platforms.

Regarding claim 8:    The already combined references teach the non-transitory, computer-readable storage medium of claim 7, storing further computer readable instructions for further controlling the one or more processors to:
receive a first indication from a remote device of a selected gaming software application of the plurality of different gaming software applications (Sylla Fig 6 element 602 see ‘receive a request from a master game server for discovery of assets in a gaming machine having a host platform’ [received via the request – request being an ‘indication’ from the gaming device for what is on the machine]);
determine a set of the asset libraries, wherein the asset libraries that are in the set of the asset libraries each include one or more of the assets that are associated with the selected sgaming oftware application (Sylla ¶0071 see the host interface 220 may performs these queries periodically when the host platform 204 has power and the host operating system 208 of the host platform 204 is operational. In some embodiments, after an asset is updated in the host platform 204, the control module 222 may receive an indication of such change and update the nonvolatile data store 228 accordingly. The control module 222 may retrieve this list of assets from the nonvolatile data store 228); and
Sylla-Ruppert-Zalewski does not explicitly teach prioritize transmission to the remote device of one or more of the asset libraries in the set of the asset libraries over transmission to the remote device of the asset libraries that are not in the set of the asset libraries
Ruppert however in the same field of computer networking teaches prioritize transmission to the remote device of one or more of the asset libraries in the set of the asset libraries over transmission to the remote device of the asset libraries that are not in the set of the asset libraries (Ruppert ¶0354 see DCM Engine 1902 offers intelligence that manages multiple client requests to ensure that execution of requests are guaranteed, efficient, and prioritized based on a predetermined priority schedule)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given management and transmission of assets of Sylla and the teachings of Ruppert for prioritizing transmission of assets of a software to combine the teachings such that Sylla can utilize the database storage as described by Ruppert. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will utilize a priority schedule to ensure multiple client requests are properly prioritized.

Regarding claim 9:    The already combined references teach the non-transitory, computer-readable storage medium of claim 8, storing further computer readable instructions for further controlling the one or more processors to:
receive a second indication from the remote device of asset libraries that are stored on the remote device (Sylla ¶0075 see these gaming machines are coupled to the network and to power, the operations of the flow diagram 600 may discover that the gaming machines are on the floor along with the hardware, software, etc. thereon. The master game server 102 may then perform any updates necessary by downloading data over the network. For example, the master game server 102 may download an updated operating system, a new game, etc [discovery of gaming machines with their respective hardware and software is interpreted as a second indication from the remote device]); and
transmit, to the remote device, the asset libraries in the set of the asset libraries that are not indicated by the second indication as being stored on the remote device (Sylla ¶0074 see the master game server 102 may use the results of these operations to download new gaming content to the gaming machines 110. For example, the master game server 110 may determine that a given gaming machine 110 has version 1.1 of game X using these discovery operations. The master game server 110 may determine that an updated version (version 1.2) of game X is stored in the gaming and licensing content store 104. The master game server 110 may then transmit version 1.2 to this gaming machine 110 for installation and activation [updated version determines and sends updates to gaming machines ie from version  1 to upgraded version 1.2]).
Regarding claim 10:    The already combined references teach the non-transitory, computer-readable storage medium of claim 9, storing further computer readable instructions for further controlling the one or more processors to:
transmit, to the remote device, the asset libraries in the set of the asset libraries that are not indicated by the second indication as being stored on the remote device and that are associated with one or more of the gaming software applications other than the selected gaming software application (Sylla ¶0075 see the master game server 102 may download an updated operating system, a new game, etc. Similarly, another application may include the loading of software onto gaming machines during manufacturing. Accordingly, the operating system, games, etc. may be downloaded for the host platform 304 using the host-independent subsystem 316). 
Regarding claim 11:    The already combined references teach the non-transitory, computer-readable storage medium of claim 7, wherein each asset is selected from the group of: graphics, textures, audio, text, font information, video, and haptic feedback definitions (Sylla ¶0023 see the gaming content may include program code, audio content, video content, and/or other data used for conducting all or part of a casino style slots game and/or bonus events).
Regarding claim 12:    The already combined references teach the non-transitory, computer-readable storage medium of claim 7, wherein the computer-executable instructions for controlling the one or more processors to package the one or more assets for each set of assets into the corresponding asset library include computer-executable instructions for controlling the one or more processors to compress the one or more assets as part of the packaging of the one or more assets (Sylla ¶0072 see the external interface 218 may encrypt (e.g., public/private key encryption) the list of assets prior to transmitting the data [encryption of the assets is interpreted compressing the assets as part of a encrypted ie compressed package]).
Regarding claim 13:    Sylla teaches a method (¶0017 see Systems, apparatus and methods for remote management of a gaming machine are described) comprising:
obtaining a plurality of assets, each asset associated with one or more gaming software applications of a plurality of different gaming software applications (¶0070 see list of assets is retrieved from a nonvolatile data store in a subsystem that is independent of a power state or an operating system state of the host platform..¶0071 see may query the components of the host hardware 212 to determine the types and versions of the hardware therein. Additionally, the host interface 220 may query the hard drive of the host hardware 212 to determine the types of and versions of software installed on the host platform 204);
determining, for each of the assets, a set of one or more of the gaming software applications with which that asset is associated (¶0071 see the host interface 220 may query the hard drive of the host hardware 212 to determine the types of and versions of software installed on the host platform 204);
and packaging the one or more assets for each set of assets into a corresponding asset library (¶0072 see the list of assets is transmitted back to the master game server. In some embodiments, the external interface 218 may transmit the list of assets back to the master game server 102… the external interface 218 may encrypt (e.g., public/private key encryption) the list of assets prior to transmitting the data [transmitting a list of assets is interpreted as packaging a group of assets per each request]).
Sylla does not explicitly teach determining a plurality of sets of assets, each set of assets including one or more assets that are all associated with the same set of one or more of the gaming software applications
Ruppert however in the same field of computer networking teaches determining a plurality of sets of assets, each set of assets including one or more assets that are all associated with the same set of one or more of the gaming software applications (¶0123 see Download and configuration management server system 318 may communicate with Software Distribution Point servers (SDDP) to maintain a list of packages that are available for supported EGMs 306. Download and configuration management server system 318 may supply the location of the SDDP when instructing EGM 306 to add a package. Download and configuration management server system 318 may verify that all required hardware and software for a package to be sent to an EGM exists before instructing EGM 306 to retrieve the package)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the list of assets of Sylla and the teachings of Ruppert for determining assets associated with each software to combine the teachings such that Sylla can utilize the database storage as described by Ruppert. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will reduce the manual efforts required to update and manage gaming machines.
Zalewski however in the same field of computer networking teaches wherein at least a first set of assets of the plurality of sets of assets includes at least two assets and is also associated with a first set of gaming software application that includes at least two gaming software applications (¶0026 see the digital content assemblage 402 may optionally be distributed separately from the substitution control instruction logic and substitution asset components, which may be distributed at a different time frame. For example, a video game may be distributed with digital asset components [multiple assets, ie at least two assets] such as music files with a license to play the music files with one platform, such as a first version of a gaming system 400B. As future gaming systems are developed, the future or subsequent gaming system 400A may be designed to emulate the first gaming system so that the video game may also be operated on the new gaming system by emulating the first gaming system with either a hardware or software emulator. However, where the license right of one or more music file, voice file, or other asset, etc. is limited to the first gaming system or not compatible with the new gaming system such as if, for example, the publisher or designer of the original game only has license rights to distribute the assets with the game for the first platform, the substitution features may be subsequently distributed for operation with the original video game as previously discussed to then permit the video game to operate with the new gaming system..¶0027 see may be implemented in the present technology with different platforms in a video game embodiment. In the video game 500A, a music file 504 is triggered to play at a certain time of game play as part of the entertainment experience of the game play. This may, for example, coincide with an avatar graphic 504C approaching or entering a level of play that includes a graphic work 504B. This operation of the video game would typically occur on each apparatus of a common platform. However, when the video game 500B is operated on a different or subsequent platform that lacks the rights or is inconsistent with rights of the first platform, a different substitute music work 506A or music file and/or substitute graphic work 506B is played in place of the original music work and/or original graphic work. That is, at the same or similar points of play of the original works, the substitute works would be operated so the play or entertainment experience for the user can be maintained with the different platform [two assets and is also associated with a first set of gaming software application that includes at least two gaming software applications – platform A and platform B] furthermore see fig 2) 
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the asset packaging of Zalewski and the teachings of Ruppert for determining assets associated with each software to combine the teachings such that Zalewski can utilize packaging multiple assets for different games per platform as described by Zalewski. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will reduce issues with games over different platforms.

Regarding claim 14: The already combined references teach the method of claim 13, further comprising:
receiving a first indication from a remote device of a selected gaming software application of the plurality of different gaming software applications (Sylla Fig 6 element 602 see ‘receive a request from a master game server for discovery of assets in a gaming machine having a host platform’ [received via the request – request being an ‘indication’ from the gaming device for what is on the machine]);;
determining a set of the asset libraries, wherein the asset libraries that are in the set of the asset libraries each include one or more of the assets that are associated with the selected gaming software application (¶0071 see the host interface 220 may performs these queries periodically when the host platform 204 has power and the host operating system 208 of the host platform 204 is operational. In some embodiments, after an asset is updated in the host platform 204, the control module 222 may receive an indication of such change and update the nonvolatile data store 228 accordingly. The control module 222 may retrieve this list of assets from the nonvolatile data store 228); and
Sylla-Ruppert-Zalewski does not explicitly teach prioritizing transmission to the remote device of one or more of the asset libraries in the set of the asset libraries over transmission to the remote device of the asset libraries that are not in the set of the asset libraries
Ruppert however in the same field of computer networking teaches prioritizing transmission to the remote device of one or more of the asset libraries in the set of the asset libraries over transmission to the remote device of the asset libraries that are not in the set of the asset libraries (Ruppert ¶0354 see DCM Engine 1902 offers intelligence that manages multiple client requests to ensure that execution of requests are guaranteed, efficient, and prioritized based on a predetermined priority schedule)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given management and transmission of assets of Sylla and the teachings of Ruppert for prioritizing transmission of assets of a software to combine the teachings such that Sylla can utilize the database storage as described by Ruppert. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will utilize a priority schedule to ensure multiple client requests are properly prioritized.
Regarding claim 15:    The already combined references teach the method of claim 14, further comprising:
receiving a second indication from the remote device of asset libraries that are stored on the remote device (Sylla ¶0075 see these gaming machines are coupled to the network and to power, the operations of the flow diagram 600 may discover that the gaming machines are on the floor along with the hardware, software, etc. thereon. The master game server 102 may then perform any updates necessary by downloading data over the network. For example, the master game server 102 may download an updated operating system, a new game, etc [discovery of gaming machines with their respective hardware and software is interpreted as a second indication from the remote device]); and
transmitting, to the remote device, the asset libraries in the set of the asset libraries that are not indicated by the second indication as being stored on the remote device (Sylla ¶0074 see the master game server 102 may use the results of these operations to download new gaming content to the gaming machines 110. For example, the master game server 110 may determine that a given gaming machine 110 has version 1.1 of game X using these discovery operations. The master game server 110 may determine that an updated version (version 1.2) of game X is stored in the gaming and licensing content store 104. The master game server 110 may then transmit version 1.2 to this gaming machine 110 for installation and activation [updated version determines and sends updates to gaming machines ie from version  1 to upgraded version 1.2]).).
Regarding claim 16:    The method of claim 15, further comprising:
transmitting, to the remote device, the asset libraries in the set of the asset libraries that are not indicated by the second indication as being stored on the remote device and that are associated with one or more of the gaming software applications other than the selected gaming software application (Sylla ¶0075 see the master game server 102 may download an updated operating system, a new game, etc. Similarly, another application may include the loading of software onto gaming machines during manufacturing. Accordingly, the operating system, games, etc. may be downloaded for the host platform 304 using the host-independent subsystem 316).
Regarding claim 17:    The already combined references teach the method of claim 13, wherein each asset is selected from the group of: graphics, textures, audio, text, font information, video, and haptic feedback definitions (Sylla ¶0023 see the gaming content may include program code, audio content, video content, and/or other data used for conducting all or part of a casino style slots game and/or bonus events).
Regarding claim 18:    The already combined references teach the method of claim 13, wherein packaging the one or more assets for each set of assets into the corresponding asset library includes compressing the one or more assets as part of the packaging (Sylla ¶0072 see the external interface 218 may encrypt (e.g., public/private key encryption) the list of assets prior to transmitting the data [encryption of the assets is interpreted compressing the assets as part of a encrypted ie compressed package]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449